TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00596-CV


Mark David Matthews, Appellant

v.

Terressa Marshall Matthews, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. FM307695, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Mark David Matthews filed a notice of restricted appeal from the divorce decree
below.  His brief was due November 29, 2004.  On January 3, 2005, this Court's clerk sent notice
to Matthews that his brief was overdue.  The notice cautioned that this appeal would be dismissed
if Matthews failed to file by January 13, 2005 either a brief or an explanation for the failure to file
a brief.  He has filed no such brief or explanation.  We dismiss this cause for want of prosecution. 
See Tex. R. App. P. 42.3(b).

  
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   February 4, 2005